Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/25/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-16, 23-24 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.

DETAILED ACTION
This action is responsive to application No. 16665679 filed on 10/28/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-16, 23-24 in the reply filed on 3/8/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2015/0287916).
Regarding independent claim 1, Campbell et al. teach an electronic device comprising:
a stack structure (Fig. 2E, element 205) comprising one or more stacks of materials (Fig. 2E, elements 230’, 240’, 250’, 260’, 270’, 280’), the materials of the one or more stacks comprising one or more chalcogenide materials (Fig. 2E, elements 250’ & 270, paragraph 0032); and 
a metal oxide material (Fig. 2E, element 210b, paragraph 0018) adjacent to the one or more stacks of materials, the metal oxide material comprising aluminum oxide (paragraph 0018), aluminum silicate, hafnium oxide, hafnium silicate, zirconium oxide, zirconium silicate, or a combination thereof and the metal oxide material extending continuously from an upper portion of the one or more stacks of materials to a lower portion of the one or more stacks of materials (Fig. 2E);
and a liner (Fig. 2E, element 210a) between the one or more stacks of materials and the metal oxide material.
Regarding claim 2, Campbell et al. teach wherein the metal oxide material is in direct contact with the one or more stacks (Fig. 2E).
Regarding claim 3, Campbell et al. teach further comprising a fill material (Fig. 2E, element 235) in direct contact with a cap (Fig. 2E, element 210b) on a first surface of the metal oxide material and the one or more stacks in direct contact with a second surface of the metal oxide material (Fig. 2E).
Regarding claim 4, Campbell et al. teach wherein the metal oxide material is in direct contact with the liner (Fig. 2E) on the one or more stacks.
Regarding claim 5, Campbell et al. teach further comprising a fill material (Fig. 2E, element 235) in direct contact with a cap on a first surface of the metal oxide material and the liner in direct contact with a second surface of the metal oxide material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2015/0287916) in view of Sonehara et al. (US 2013/0062590).
Regarding claim 6, Campbell et al. teach all of the limitations as discussed above.
Campbell et al. do not explicitly disclose wherein adjacent stacks are spaced at a half pitch of from about 10 nm to about 30 nm.
Sonehara et al. teach half pitch of memory cells smaller than 30 nm (paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Campbell et al. according to the teachings of Sonehara et al. with the motivation to provide effective for miniaturization (paragraph 0081).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2015/0287916) in view of Sarkar et al. (US 2020/0287129).
Regarding Independent claim 7, Campbell et al. teach an electronic device comprising:
a stack structure  (Fig. 2E, element 205) comprising one or more stacks of materials (Fig. 2E, elements 230’, 240’, 250’, 260’, 270’, 280’), the materials of the one or more stacks comprising one or more chalcogenide materials (Fig. 2E, elements 250’ & 270, paragraph 0032); and 
a metal oxide (Fig. 2E, element 210a, paragraph 0015) material vertically adjacent to the one or more stacks.
Campbell et al. do not explicitly disclose the metal oxide material comprising a metal silicate comprising aluminum silicate, a transition metal silicate, or a combination thereof.
Sarkar et al. teach a memory device with a vertical stack (Figs. 3A-3E, elements 314 is chalcogenide material, 332 etc.) and a metal oxide material (Figs. 3A-3E, element 328, paragraph 0048) comprising a metal silicate comprising aluminum silicate vertically adjacent to the one or more stacks.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Campbell et al. according to the teachings of Sarkar et al. with the motivation to provide protection to the phase change layer 314 from contamination during an etch process (paragraph 0045).
Regarding claim 8, Campbell et al. teach wherein the metal oxide material comprises a thickness of from about 1.0 nm to about 2.5 nm (paragraph 0016).
Regarding claim 9, Campbell et al. teach wherein the one or more stacks further comprise one or more carbon materials (paragraph 0042).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2015/0287916) in view of Sarkar et al. (US 2020/0287129) and further in view of Gerdes et al. (US 2011/0077152).
Regarding claim 10, Campbell et al. modified by Sarkar et al. teach all of the limitations as discussed above.
Campbell et al. modified by Sarkare al. do not explicitly disclose wherein the metal oxide material comprises from about 20 atomic percent to about 80 atomic percent of silicon.
The atomic ratio of silicon in a metal oxide silicate can be varied as shown by Gerdes et al. in paragraph 0041. Accordingly the atomic ratio of silicon is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the atomic ratio and arrive at the claim 10 limitation. With respect to the limitations of Claim 10, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the atomic ratio through routine experimentation and optimization to obtain optimal or desired device performance because the atomic ratio is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within .
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2015/0287916) in view of Sarkar et al. (US 2020/0287129) and further in view of Lai et al. (US 2019/0386213).
Regarding independent claim 11, Campbell et al. teach an electronic device comprising:
an array of memory cells (paragraph 0002-0004), the memory cells comprising: 
stacks of materials (Fig. 2E, stack 205 comprising elements 230’, 240’, 250’, 260’, 270’, 280’) comprising one or more chalcogenide materials (Fig. 2E, elements 250’ & 270, paragraph 0032); and 
a seal structure (Fig. 2E, element 210a) directly adjacent to the stacks of materials, the seal structure comprising a silicon nitride material (paragraph 0014) adjacent to the stacks and a metal oxide material (Fig. 2E,element 210b, paragraph 0018) adjacent to the silicon nitride material; and 

Campbell et al. do not explicitly disclose the metal oxide material comprising a metal silicate and the metal oxide material vertically adjacent to the stacks of materials; and access lines coupled to the memory cells.
Sarkar et al. teach a memory device with a vertical stack (Figs. 3A-3E, elements 314 is chalcogenide material, 332 etc.) and a metal oxide material (Figs. 3A-3E, element 328, paragraph 0048) comprising a metal silicate comprising aluminum silicate vertically adjacent to the one or more stacks.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Campbell et al. according to the teachings of Sarkar et al. with the motivation to provide protection to the phase change layer 314 from contamination during an etch process (paragraph 0045).
Campbell et al. modified by Sarkar et al. do not explicitly disclose access lines coupled to the memory cells.
Lai et al. teach a memory device comprising access lines (Fig. 1, element 102) and bit lines (Fig. 1, element 101) electrically coupled to the memory cells (Fig. 1, paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Campbell et al. and Sarkar et al. according to the teachings of Lai et al. with the motivation to form a 3D-cross point array memory (paragraph 0015).
Regarding claim 12, Campbell et al. teach wherein the stacks comprise an aspect ratio of from about 10:1 to about 50:1 (paragraph 0011).
Regarding claim 13, Campbell et al. teach wherein the stacks comprise a single chalcogenide material (paragraph 0032).
Regarding claim 14, Campbell et al. teach wherein the silicon nitride material is in direct contact with sidewalls of the stacks, the metal oxide material is in direct contact with sidewalls of the silicon nitride material (Fig. 2E), and the silicon nitride material and the metal oxide material are not present on an upper surface of the stacks (Figs. 2F & 2G disclose the capability of etching the liners on the stack. Accordingly, it would be obvious to one of ordinary skill in the art to remove the liners on an upper surface of the stacks).
Regarding claim 15, Campbell et al. teach further comprising a conductive material (Fig. 2E, element 270’) in direct contact with a conductive material (Fig. 2E, element 280’) in an upper portion of the stacks and another conductive material (Fig. 2E, element 240’) in direct contact with a conductive material (Fig. 2E, element 230’) in a lower portion of the stacks.
Regarding claim 16, Campbell et al. modified by Sarkar et al. teach wherein the metal oxide material comprises aluminum hafnium silicate, aluminum zirconium silicate, or hafnium zirconium silicate (paragraph 0048 of Sarkar).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2019/0386213) in view of Sarkar et al. (US 2020/0287129).
Regarding independent claim 23, Lai et al. teach an electronic device comprising:

an output device (Fig. 18, paragraph 0082 discloses output device connected through the data out line 3215); 
a processor (Fig. 18, element 3209, paragraph 0082) operably coupled to the input device and the output device; and 
an electronic device (Fig. 18, element 3206, paragraph 0082) operably coupled to the processor, the electronic device comprising memory cells, the memory cells comprising: 
stacks of materials (Fig. 1, elements 101, 103, 104, 105, 106, 107, 108, 102) comprising one or more chalcogenide materials (paragraph 0032-0033); and 6Serial No. 16/665,679 
a metal oxide material (Fig. 1, element 110, paragraph 0042) adjacent to the stacks of materials, the metal oxide material formulated to hermetically seal the stacks of materials (the metal oxide of Lai et al. is the same as the instant application, accordingly the intended use/functionality would also be the same).
Lai et al. do not explicitly disclose the metal oxide material comprising a metal silicate and the metal comprising aluminum or a transition metal.
Sarkar et al. teach a memory device with a vertical stack (Figs. 3A-3E, elements 314 is chalcogenide material, 332 etc.) and a metal oxide material (Figs. 3A-3E, element 328, paragraph 0048) comprising a metal silicate comprising aluminum silicate vertically adjacent to the one or more stacks.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Lai et al. according to the 
Regarding claim 24, Lai et al. modified by Sarkar et al. teach a silicon nitride material (Fig. 3E, element 326, paragraph 0047) between the metal silicate material (Fig. 3E, element 328) and the stacks of materials (Fig. 3E).

Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/SHAHED AHMED/
Primary Examiner, Art Unit 2813